

116 HR 879 IH: Support Local Transportation Act
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 879IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Ms. Brownley of California introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to modify the percentages of funds to be allocated to
			 certain urbanized areas under the surface transportation block grant
			 program.
	
 1.Short titleThis Act may be cited as the Support Local Transportation Act. 2.Surface transportation block grant programSection 133(d)(6) of title 23, United States Code, is amended by striking subparagraphs (D) and (E) and inserting the following:
			
 (D)for fiscal year 2019, 62.5 percent; and (E)for fiscal year 2020, 65 percent..
		